

	

		II

		109th CONGRESS

		1st Session

		S. 905

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Hatch introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Heilit Martinez.

	

	

		1.Permanent resident status for

			 Heilit Martinez

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act (8 U.S.C.

			 1151), Heilit Martinez shall be eligible for issuance of an

			 immigrant visa or for adjustment of status to that of an alien lawfully

			 admitted for permanent residence upon filing an application for issuance of an

			 immigrant visa under section 204 of that Act or for adjustment of status to

			 lawful permanent resident.

			(b)Adjustment of

			 statusIf Heilit Martinez enters the United States before the

			 filing deadline specified in subsection (c), Heilit Martinez shall be

			 considered to have entered and remained lawfully and shall be eligible for

			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date

			 of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of an immigrant visa or

			 permanent residence to Heilit Martinez, the Secretary of State shall instruct

			 the proper officer to reduce by 1, during the current or next following fiscal

			 year, the total number of immigrant visas that are made available to natives of

			 the country of birth of Heilit Martinez under section 203(a) of the

			 Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of birth of Heilit Martinez under section 202(e) of that

			 Act.

			

